In a matrimonial action in which the parties were divorced by judgment dated June 28, 1985, the defendant former husband appeals from so much of an order of the Supreme Court, Richmond County (Radin, J.H.O.), dated June 30, 1993, made after a hearing, as granted his application for downward modification of maintenance payments only to the extent of reducing the payments from $15,000 per year to $11,550 per year.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree that downward modification of maintenance payments by 23% per year was appropriate. According to the evidence, despite the modification, the wife will have sufficient funds to support herself. Moreover, the former husband will be able to pay the maintenance, even though it was reduced by less than he had requested, without invading the principal of *370his accumulated retirement assets. Bracken, J. P., Ritter, Joy and Goldstein, JJ., concur.